UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1057


DOUGLAS E. MCPHAIL,

                Plaintiff – Appellant,

          v.

WELLS FARGO DEALER SERVICES, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-cv-00645-BO)


Submitted:   May 28, 2014                 Decided:   June 13, 2014


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas E. McPhail, Appellant Pro Se. Scott Elliot Bayzle,
PARKER, POE, ADAMS & BERNSTEIN, LLP, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Douglas E. McPhail appeals the district court’s order

accepting     the     recommendation            of     the   magistrate      judge   and

dismissing the federal claims in his civil action for failure to

state    a   claim,    declining         to    exercise      jurisdiction     over   the

remaining state claims and remanding them to state court.                             We

have     reviewed     the     record       and        find   no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.       McPhail     v.     Wells         Fargo    Dealer     Servs.,    Inc.,   No.

5:13-cv-00645-BO (E.D.N.C. Dec. 23, 2013).                           We dispense with

oral    argument      because      the    facts        and   legal    contentions    are

adequately     presented      in    the       materials      before   this   court   and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                               2